                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES WESTRAY,                                     )
 #N96339,                                           )
                                                    )
                Petitioner,                         )
                                                    )
 vs.                                                )   Case No. 19-cv-00728-NJR
                                                    )
 D. D. BROOKHART, Warden,                           )
                                                    )
                  Respondent.                       )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner James Westray, an inmate of the Illinois Department of Corrections currently

incarcerated at Lawrence Correctional Center, brings this habeas corpus action pursuant to

28 U.S.C. § 2254 to challenge the constitutionality of his confinement.

       Westray pleaded guilty to two counts of first-degree murder and was sentenced to death by

a jury. People v. Westray, Case No. 98-CF-314 (Circuit Court of Williamson County, Illinois). He

alleges he received ineffective assistance of counsel during the sentencing hearing and in

postconviction proceedings. While Westray’s case was on appeal, his death sentence was

commuted to natural life imprisonment by former Illinois Governor George Ryan. The state

appellate court held the commutation mooted any challenge to sentencing. People v. Westray, 2018

ILApp (5th) 140457-U (Apr. 30, 2018). In habeas actions, however, the Seventh Circuit has held

that commutation of a sentence does not moot a challenge to sentencing where there is the

possibility of a lesser sentence. Simpson v. Battaglia, 458 F.3d 585, 595 (7th Cir. 2006); Madej v.

Briley, 371 F.3d 898, 899 (7th Cir. 2004).




                                                1
        The case is now before the Court for a preliminary review of the Petition pursuant to Rule

4 of the Rules Governing Section 2254 Cases in United States District Courts. Without

commenting on the merits of Petitioner’s claim, the Court concludes that the Petition survives

preliminary review under Rule 4 and Rule 1(b). Given the limited record, it is not plainly apparent

that Petitioner is not entitled to habeas relief.

        IT IS HEREBY ORDERED that Respondent shall answer or otherwise plead on or

before October 16, 2019. This preliminary order to respond does not, of course, preclude the

Government from raising any objection or defense it may wish to present. Service upon the Illinois

Attorney General, Criminal Appeals Bureau, 100 West Randolph, 12th Floor, Chicago, Illinois

60601, shall constitute sufficient service.

        IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge, as contemplated by Local Rule 72.2(b)(2) and 28 U.S.C. § 636(c), should all

the parties consent to such a referral.

        Petitioner is ADVISED of his continuing obligation to keep the Clerk of Court (and each

opposing party) informed of any change in his whereabouts during the pendency of this action.

This notification shall be done in writing and not later than seven days after a transfer or other

change in address occurs. Failure to provide such notice may result in dismissal of this action. See

Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        DATED: September 16, 2019

                                                        ___________________________
                                                        NANCY J. ROSENSTENGEL
                                                        Chief U.S. District Judge




                                                    2
